      Case 4:17-mj-00339-BPV Document 189 Filed 03/14/19 Page 1 of 3



 1   Anne Chapman (State Bar No. 025969)
     MITCHELL, STEIN, CAREY, CHAPMAN, PC
 2   One Renaissance Square
     2 North Central Avenue, Suite 1450
 3   Phoenix, AZ 85004
 4
     anne@mscclaw.com
     Telephone: (602) 388-1232
 5
     Jonathan D. Hacker (pro hac vice)
 6   Ephraim McDowell (pro hac vice)
     O’MELVENY & MYERS LLP
 7   1625 Eye Street NW
     Washington, DC 20006
 8   jhacker@omm.com
     emcdowell@omm.com
 9   Telephone: (202) 383-5300
10   Attorneys for Defendants
11                          UNITED STATES DISTRICT COURT
12                                   DISTRICT OF ARIZONA
13

14   United States of America,                Case No. 4:17-mj-00339-BPV

15                      Plaintiff,            DEFENDANTS’ NOTICE OF APPEAL
                                              TO THE UNITED STATES DISTRICT
16         v.                                 COURT FOR THE DISTRICT OF
                                              ARIZONA PURSUANT TO LOCAL
17   Natalie Renee Hoffman, Oona Meagan       RULE OF CRIMINAL PROCEDURE
     Holcomb, Madeline Abbe Huse,             58.2
18   Zaachila I. Orozco-McCormick,
19                       Defendants.
20

21

22

23

24

25

26

27

28
       Case 4:17-mj-00339-BPV Document 189 Filed 03/14/19 Page 2 of 3



 1         Pursuant to Local Rule of Criminal Procedure 58.2, notice is hereby given that
 2   Natalie Renee Hoffman, Oona Meagan Holcomb, Madeline Abbe Huse, and Zaachila I.
 3   Orozco-McCormick (“defendants”) appeal to the U.S. District Court for the District of
 4   Arizona from the judgments entered by the Magistrate Judge on March 4, 2019 in Case
 5   No. 4:17-mj-00339-BPV. See Doc. Nos. 183–186. In addition, defendants appeal all
 6   prior rulings and orders encompassed in those judgments, including, without limitation,
 7   the Order entered on March 1, 2019 (Doc. No. 182), the Order entered on January 18,
 8   2019 (Doc. No. 166), the Order entered on December 28, 2018 (Doc. No. 136), and the
 9   Order entered on June 1, 2018 (Doc. No. 68).
10
           Respectfully submitted this 14th day of March 2019:
11

12
                                                By: /s/ Jonathan D. Hacker_
13
                                                Jonathan D. Hacker
14                                              Attorney for Defendants
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 1
                                                                                               =
       Case 4:17-mj-00339-BPV Document 189 Filed 03/14/19 Page 3 of 3



 1                               CERTIFICATE OF SERVICE
 2         I hereby certify that on March 14, 2019, I electronically transmitted a PDF version
 3   of this document to the Clerk of Court, using the CM/ECF System, for filing and for
 4   transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
           Nathaniel J. Walters, Esq. (email: Nathaniel.walters@usdoj.gov)
 6
           Anna R. Wright, Esq. (email: Anna.wright@usdoj.gov)
 7         Assistant U.S. Attorneys
           United States Courthouse
 8         405 W. Congress Street, Ste. 4800
 9         Tuscon, AZ 85701
           Attorneys for Plaintiff
10

11

12

13
                                              /s/ Jonathan D. Hacker
14
                                                  Jonathan D. Hacker
15

16

17

18

19

20

21

22

23

24

25

26

27

28
